[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The issue before this court is whether the defendant must continue to pay for certain items pertaining to the home even though he no longer lives in the home.
The record shows that after a short period of marriage an action for dissolution was filed. Contrary to many similar situations, here, the defendant continued to live in the home. On May 22, 1991 the parties reached an agreement where the defendant would pay for the first mortgage, homeowners insurance, electric bills, cable TV, basic phone service up to a maximum of $50.00 per month, and $30.00 per week towards a housekeeper. In reviewing the agreement it also states that the defendant shall continue to live in the premises. The agreement was adopted by Steinberg, J. and made a court order on the same day. On October 10, 1991 this court entered a modification of the May agreement and basically ordered the defendant to vacate the premises on or about November 15, 1991. This order was entered after a long chambers conference with both counsel present. On the record the court asked both parties to record the agreement of the parties. Every issue was addressed except whether the defendant must continue to abide by the May 22, 1991 agreement after he moved out. The transcript of the hearing shows this court at the end of the hearing asking both counsel "Is there anything else that we haven't addressed here? Is that the essence of both sides agreement?" CT Page 2381
With no modification motion pending this court must enforce the present May 22nd orders. Therefore, the defendant is to pay for all items listed in the agreement with the exception of the oil payments prior to May 1991, and subsequent to November 15, 1991. It should be noted that the May agreement does not address the issue of oil payments, however, this court feels it is fair for the defendant to pay for the oil while he lived in the premises from May 1991.
Based upon this finding and anticipating the motion for modification, this court will exercise its equity power and modify the present orders to the following: The defendant shall be responsible to pay the first mortgage, the property taxes on the home, and the home insurance payments. All other costs will be borne by the plaintiff.
This court has not set an arrearage figure purposely, since we do not have an adequate breakdown of the oil expenses incurred from May to November 15. That figure will be submitted to the court forthwith; however, the court will order the defendant to pay to the plaintiff $6,000 within 30 days of this order. Whatever is left over for the oil payments will be paid within 14 days after the court makes its subsequent finding. Any payments beyond the court-ordered periods will be penalized at the rate of 21 percent interest per year compounded.
NORKO, JUDGE